Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on May 6, 2022, in which: 
Claims 1-12 are currently amended, 
Claims 13-20 are cancelled, and
Claims 21-28 are new. 
Claims 1-21 and 21-28 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 21-28 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1-5, 7-12, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2019/0306695 A1 (herein “Kim”), and further in view of Pub No.: US 2015/0011250 A1 (herein “Xu”).

Claims 1, 21, and 25
 Consider claim 1, Kim teaches A network equipment (see Kim Fig. 14, note SMS-GMSC), comprising: 
a processor (see Kim Fig. 20, note processor 220); and 
a memory (see Kim Fig. 20, note memory 230) that stores executable instructions which, when executed by the processor of the network equipment comprising an integrated short message service function and short message service center function, facilitate performance of operations, the operations comprising: 
receiving a mobile terminated message for a routing of the mobile terminated message to a user equipment (see Kim Fig. 14, [0124], [0125] note message transfer); 
accessing a first data store to determine attribute data of the user equipment (see Kim Fig. 14, [0125], [0128] note subscriber information, access type); 
selecting an access domain based on the attribute data, resulting in selected access domain (see Kim Fig. 14, [0132], [0139]-[0150] note perform domain selection); 
communicating with a unified data management module or a home subscriber server module to determine which access and mobility management function is associated with the user equipment (see Kim Fig. 14, [0134], [0136], [0139] note H-SMSF attempts MT SMS delivery to an SMS serving node provided by the UDM including MT SMS delivery through the AMF); and 
delivering the mobile terminated message to the user equipment using the selected access domain via the access and mobility management function associated with the user equipment (see Kim Fig. 14, [0133] note H-SMSF attempts MT SM delivery to the target UE).
Kim fails to teach wherein the attributed data identifies radio access technology types supported by the user equipment.  Xu explains accessing subscription information of the user equipment indicating whether the user equipment is capable of supporting PS SMS or through CS (see Xu [0035], [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include the recited teaching of Xu.  Such a modification would improve Kim by implementing PS domain SMS in the EPS system (see Xu [0039]). 
Claim(s) 21 and 25 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 22
Consider claim 2, Kim as modified by Xu teaches wherein the communicating comprises verifying subscription information associated with the user equipment (see Kim Fig. 14, [0125] note subscriber information).
Claim(s) 22 is/are rejected for at least the same reason(s) set forth in claim 2.

Claim 3
Consider claim 3, Kim as modified by Xu teaches wherein the operations further comprise evaluating the attribute data to determine whether to perform the communicating with the unified data management module or with the home subscriber server (see Kim [0005], [0125], [0134], [0136], [0139] note UDM including HSS).

Claims 4, 23, and 27
Consider claim 4, Kim as modified by Xu teaches wherein the data store is a first data store, and wherein the operations further comprise accessing a second data store to determine user equipment contextual data (see Kim [0125], [0127], [0128] note H-SMSF, UDM), and determining from the user equipment contextual data that the user equipment is in a connected state and reachable with respect to the delivering of the mobile terminated message (see Kim [0200], [0202] note internal reachability flag/notification).
Claim(s) 23 and 27 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5, 24, and 28
Consider claim 5, Kim as modified by Xu teaches wherein the data store is a first data store (see Kim [0125], [0128] note H-SMSF, UDM), and wherein the operations further comprise accessing a second data store to determine user equipment contextual data (see Kim [0125], [0128] note H-SMSF, UDM), determining from the user equipment contextual data that the mobile terminated message is in a non-reachable state with respect to the delivering of the mobile terminated message (see Kim [0200], [0202] note MNRF), and performing a retry operation to retry the delivering of the mobile terminated message based on the user equipment being determined to be in a reachable state (see Kim [0202] note retry MT SMS delivery).
Claim(s) 24 and 28 is/are rejected for at least the same reason(s) set forth in claim 5.

Claim 7
Consider claim 7, Kim as modified by Xu teaches wherein selecting the access domain based on the attribute data comprises selecting: a fifth generation (5G), a 5G+ access domain, a fourth generation long term evolution (4G LTE) access domain, a third generation access domain, or a WI-Fl access domain (see Kim [0140] note order between EPC and 5GC, CS and PS, 3GPP and non 3GPP).

Claim 8
Consider claim 8, Kim as modified by Xu teaches wherein selecting the access domain based on the attribute data comprises selecting a 5G or 5G+ access domain, and wherein delivering the mobile terminated message comprises communicating the mobile terminated message using a non-access stratum 5G System protocol (see Kim [0105], [0140] SMS over NAS in the 5G core network).

Claim 9
Consider claim 9, Kim as modified by Xu teaches wherein selecting the access domain based on the attribute data comprises selecting a fourth generation long term evolution (4G LTE) access domain, and wherein delivering the mobile terminated message comprises communicating the mobile terminated message using a non-access stratum LTE signaling protocol (see Kim [0117] note EPC via 3GPP access, e.g. LTE).
Claim 10
Consider claim 10, Kim as modified by Xu teaches wherein the user equipment is operating in a dual registration mode (see Kim Fig. 13, [0116], [0017] attached to 2 different networks), and wherein the operations further comprise selecting between the first registration mode and the second registration mode for delivering the mobile terminated message based on current radio condition data (see Kim [0139]-[150] note selecting the domain based on PS or CS, user plane or control plane, EPC and 5GC, 3GPP access and non 3GPP access, etc.).

Claim 11
Consider claim 11, Kim as modified by Xu teaches wherein selecting the access domain based on the attribute data further comprises selecting the access domain based on selecting the second registration mode for delivering the mobile terminated message (see Kim [0139] selecting the MT SMS domain based on the order).

Claim 12
Consider claim 12, Kim as modified by Xu teaches wherein the operations further comprise accessing a second data store to determine contextual data associated with the user equipment, the contextual data comprising at least one of: policy configuration data, reachability data, sleep mode data and retry data (see Kim [0125], [0152] note operator policy, a configuration, subscriber information).

Claim 26
Consider claim 26, Kim as modified by Xu teach wherein the selecting the access domain comprises selecting a primary access domain and selectin a secondary access domain for failover (see Kim [0116], [0119], [0121] note registered with 2 domains and performing domain selection based on order information).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as modified by Xu, and further in view of Pub No.: US 2009/0047967 A1 (herein “Zhu”).

Consider claim 6, Kim fails as modified by Xu to teach wherein the operations further comprise receiving an acknowledgment message indicating that the user equipment received the mobile terminated message, and returning the acknowledgment message via a network gateway to a source of the mobile terminated message.  Zhu teaches upon the UE receiving the short message the UE sending an ack message via 200 OK to the S-SCSF which forwards the ack to the IP Short message gateway and (see Zhu Fig. 3, [0029], [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as modified by Xu to include the recited teaching of Zhu.  Such a modification would improve Kim as modified by Xu by improving the QoS (see Zhu [0294]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647